Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed process as set forth teaches a means for creating fluoride phosphors of the claimed composition through a method that introduced alkoxide precursors in an alcohol solution, solidifying the precursor solution and fluorinating the precursors through a fluorine containing atmosphere heat treatment.  The prior art of record teaches the creation of fluoride phosphors through methods that include providing fluorine containing precursors prior to the heat treatment of the material.  The prior art does not teach the claimed process of providing fluorine free precursors and providing fluorine through the heat treatment process.  The closest prior art is considered to be Yoshida and Boyer who teach a means for creating the claimed composition, wherein the precursor contains fluoride salts and the use of HF as an initial fluorine source.  The prior art teaches treatment in a fluorine atmosphere, but this is a process used to provide color-stable phosphors and is generally seen as a surface treatment step.  Providing HF or fluorine containing reagents is essential in the closest prior art and generally to methods of making the claimed compositions in the prior art as a whole.  Applicant’s amendment to the claims resolves the previously set forth rejection over USC 112, clearly delineating the claim process of creating phosphors of particular compositions.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734